Citation Nr: 1539441	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO. 14-06 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and A.M.


ATTORNEY FOR THE BOARD

Phillip Hatfield, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to February 1973.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim of entitlement to a TDIU.

In November 2014, the Veteran testified via videoconference before the undersigned Veterans Law Judge (VLJ), seated at the Board's Central Office in Washington, D.C. A transcript of the hearing has been associated with the claims file. 

The undersigned Veterans Law Judge agreed to hold the record open for 30 days to allow the Veteran an opportunity to supplement the record with additional evidence or argument. To date, however, no such evidence or argument has been submitted. 


FINDING OF FACT

The Veteran meets the schedular criteria for a TDIU; and resolving all doubt in his favor, his service-connected PTSD prevents him from securing and following substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.16 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 
In light of the favorable disposition, the Board finds that a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied is not required. The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the Veteran.

TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).

Service connection is currently in effect for (1) PTSD rated 50 percent disabling; (2) diabetes mellitus Type II w/erectile dysfunction, rated 20 percent disabling; (3) peripheral neuropathy right upper extremity (dominant), rated 20 percent disabling; (4) peripheral neuropathy left upper extremity (nondominant), rated 20 percent disabling; (5) peripheral neuropathy right lower sciatic nerve, rated 20 percent disabling; (6) peripheral neuropathy left lower sciatic nerve, rated 20 percent disabling; (7) peripheral neuropathy right lower extremity anterior crucial nerve, rated 20 percent disabling; (8) peripheral neuropathy left lower extremity anterior crucial nerve, rated 20 percent disabling; (9) tinnitus, rated 10 percent disabling; and (10) hypertension, rated 0 percent disabling. The combined disability evaluation is 90 percent effective from December 21, 2011 with a 70 percent combined rating prior to that date which was effective from September 30, 2010. Thus, the Veteran meets the schedular criteria for a TDIU during the appeal period per 38 C.F.R. § 4.16(a). Therefore, the issue is whether his service-connected disabilities preclude him from engaging in substantially gainful employment (i.e., work that is more than marginal, which permits the individual to earn a "living wage"). See Moore v. Derwinski, 1 Vet. App. 356 (1991).

For the Veteran to prevail in his claim for a TDIU, the record must reflect circumstances, apart from non-service-connected conditions, that place him in a different position than other veterans who meet the basic schedular criteria. The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment. The ultimate question is whether the Veteran, in light of his service-connected disorders, is capable of performing the physical and mental acts required by employment, not whether he can find employment. See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran is unemployed and has been for more than six years. He has significant nonservice-connected disabilities in addition to his service-connected disabilities, including bilateral hearing loss, pes planus, and toenail fungus. Initially, the Board notes that the primary disability that the Veteran and his representative contend resulted in unemployability is his PTSD. 

A review of contemporaneous medical evidence to the Veteran's claim shows that the Veteran was deemed not to be unemployable due to PTSD in a December 2011 VA examination report. The examination report indicated that the Veteran could perform adequately in a loosely-supervised work setting, which required little or no social interaction. 

The Veteran was deemed not to be unemployable due to tinnitus in another December 2011 VA examination report. The examination report concluded that the Veteran should avoid positions in which exposure to loud noises was likely. 

The Veteran received one additional VA examination in December 2011. That examination report concluded that Veteran's diabetes, neuropathy, and erectile dysfunction resulted in no employment limitations.

There was no opinion provided on whether the cumulative effects of all service-connected disabilities resulted in unemployability. However, the Veteran's credible testimony at his November 2014 hearing provides some clarification. Specifically, the Veteran testified that he finished high school and attended college for eight months, but lacked specialized training or computer skills. He had worked in mining for approximately 25 years but could no longer because the discomfort caused by his neuropathy was incompatible with the physical requirements of such work. Finally, the Veteran described the extent to which PTSD causes him concentration, memory, and social problems which limit his interactions with others. 

The Veteran's witness, A.M., confirmed the Veteran's difficulties and added that the Veteran's PTSD caused him sleep problems that also made maintaining employment extremely difficult. She also described the fact that the Veteran easily becomes stressed, anxious, and nervous. She also described how the Veteran's problems concentrating further diminish his oral communication skills.

The Veteran meets the schedular criteria for TDIU, and the Board resolves all doubt in favor of the Veteran, as is required by law, as to whether his service-connected disabilities, in particular his PTSD, prevent him from securing and following substantially gainful employment. A TDIU is granted. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to a TDIU is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


